DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (United States Patent Application Publication 2020/0393745) in view of Yuyama (JP 2016145850 A).

With respect to claim  1, Xie discloses a projector (see fig.3G), comprising an outer casing (see the outer casing of 3G ) and a projection module (see the projection assembly 126), wherein: the outer casing has a front end surface (see the left side of the projector in fig.3G: Examiner notes that “front end surface” is relative terminology), a projection opening (see the area to the left of 128), wherein the projection opening at the front end surface of the outer casing (see the location of left side of the center of  128); and the projection module is disposed in the outer casing and comprises a light source module (disclosed by the operation of fig.3),and a projection lens (see 121 ), the projection lens protrudes from the front end surface and is configured to project the image beam out of the outer casing through the projection opening (see the casing opening in fig.3E and see the projection of 128), and the projection module is configured to rotate relative to the outer casing to change a projection direction of the image beam (see fig.3E and F) but does not disclose and at least one heat dissipation opening and a light valve 
Yuyama discloses wherein the outer casing has a front end surface (see the left side of the projector in fig.3G), a projection opening (see the area to the left of central axis of fig.8), wherein the projection opening (see the area to the left of the central axis of fig.8) and a at least one heat dissipation opening (see 51 in fig.8) are located at the front end surface of the outer casing (see the location of two the left and right of 128) the light source module is configured to provide an illumination beam (10), the light valve is configured to convert the illumination beam to an image beam ([0029]: The light source unit 10 includes a semiconductor laser such as a laser diode, and causes the phosphor to emit light using light from the semiconductor laser as excitation light. The light guiding unit 30 includes optical members such as various lenses, mirrors, and rods, and guides the light emitted from the light source unit 10 to the image generating unit 20. The image generation unit 20 spatially modulates light according to an image signal using an element such as a digital micro mirror device (DMD) or a liquid crystal panel. The projection unit 40 is formed of an optical member such as a lens or a mirror, and magnifies the spatially modulated light and projects the light onto a projection target.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with the teaching of Yuyama so that at least one heat dissipation opening and a light valve to enhance the versatility of the projector and to efficiently cool the projector.

With respect to claim  2, Xie in view of  Yuyama discloses the projector according to claim 1, Xie discloses wherein the outer casing is configured to be embedded in a ceiling (see the embedding of fig.3C), and the front end surface is exposed to an exterior side of the ceiling (see side left of the central axis in fig.3C).

With respect to claim 3, Xie in view of Yuyama discloses the projector according to claim 1, Xie does not disclose wherein the projection module comprises at least one heat dissipation fan, and the at least one heat dissipation fan faces the front end surface and corresponds to the at least one heat dissipation opening.
Yuyama wherein the projection module comprises at least one heat dissipation fan (51 in fig.8), and the at least one heat dissipation fan (see the left side of the fan in fig.1) faces the front-end surface (see the front end surface as defined above) and corresponds to the at least one heat dissipation opening (see the correspondence as defined by the arrows in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with the teaching of Yuyama so that wherein the projection module comprises at least one heat dissipation fan, and the at least one heat dissipation fan faces the front end surface and corresponds to the at least one heat dissipation opening to efficiently cool the projector.

With respect to claim  5,  Xie in view of Yuyama discloses the projector according to claim 1, Xie discloses wherein the projection module is configured to be rotated about a first axis as a rotation axis relative to at least one portion of the outer casing (see the rotation of 145 in fig.3C), and the first axis is perpendicular to an optical axis of the projection lens (see the axis of defined by x in fig.3A).


With respect to claim  7, Xie in view of Yuyama discloses the projector according to claim 5, wherein when the projection module is rotated about the first axis as the rotation axis relative to the at least one portion of the outer casing, the projection lens moves along the projection opening to change the projection direction of the image beam (see the operation in fig.4G and 3F).

With respect to claim  8, Xie in view of Yuyama discloses the projector according to claim 5, Xie discloses wherein the projection module is configured to rotate about a second axis (see the rotation of 3F) as the rotation axis relative to at least one portion of the outer casing, and the second axis is perpendicular to the first axis (see the rotation of 3E and D).


With respect to claim  10, Xie in view of Yuyama discloses the projector according to claim 1, wherein the projector comprises a connector slot (see connector slot in 157 in fig.3B) disposed at the front end surface (see left side of central axis in fig.3A) and connected to the projection module (see 126 in fig.3A).

Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206743456 U) in view of Yuyama (JP 2016145850 A).
With respect to claims 1, 5 and 6, Chen discloses  a projector (see fig.1), comprising an outer casing (see fig. 1, at least 30 and 10) and a projection module (see the module contained in 40), wherein: the outer casing (see fig.1) has a front end surface (see 30), a projection opening (see the opening in which wherein 40 is located), and at least one heat dissipation opening (see 31 and 32 in fig.2), wherein the projection opening (see the opening where 40 is located) and the at least one heat dissipation opening (see 31 and 32) are located at the front end surface of the outer casing (see the location of openings in fig.2); and the projection module is disposed in the outer (see the module contained by 30 and 40 in fig.1) casing, the projection lens (see the location of the projections lens 41) protrudes from the front end surface and is configured to project the image beam out of the outer casing through the projection opening (see the operation of fig.1), and the projection module (see the operation of 41 in fig.1) is configured to rotate relative to the outer casing to change a projection direction of the image beam wherein the projection module is configured to be rotated about a first axis as a rotation axis relative to at least one portion of the outer casing (see the operation disclosed by the second paragraph under utility model content), and the first axis is perpendicular to an optical axis of the projection lens (see disclosed by the configuration of the rotational ball 40), wherein the projector comprises a rotation adjustment member (see the structure of rotational ball 40 and L3) connected to the projection module (see the projection device contained in 40) and configured to drive the projection module to be rotated about the first axis as the rotation axis (see the operation of rotational ball 40 and L3), and the at least one portion of the rotation adjustment member protrudes out of the outer casing from the front end surface the outer casing (see the exposure of rotation ball 40 in fig.1).
Chen does not explicitly disclose the projection module comprises a light source module, a light valve, and a projection lens, wherein the light source module is configured to provide an illumination beam, the light valve is configured to convert the illumination beam to an image beam.
Yuyama discloses wherein the outer casing has a front end surface (see the left side of the projector in fig.3G), a projection opening (see the area to the left of central axis of fig.8), wherein the projection opening (see the area to the left of the central axis of fig.8) and a at least one heat dissipation opening (see 51 in fig.8) are located at the front end surface of the outer casing (see the location of two the left and right of 128) the light source module is configured to provide an illumination beam (10), the light valve is configured to convert the illumination beam to an image beam ([0029]: The light source unit 10 includes a semiconductor laser such as a laser diode, and causes the phosphor to emit light using light from the semiconductor laser as excitation light. The light guiding unit 30 includes optical members such as various lenses, mirrors, and rods, and guides the light emitted from the light source unit 10 to the image generating unit 20. The image generation unit 20 spatially modulates light according to an image signal using an element such as a digital micro mirror device (DMD) or a liquid crystal panel. The projection unit 40 is formed of an optical member such as a lens or a mirror, and magnifies the spatially modulated light and projects the light onto a projection target.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Yuyama so that the projection module comprises a light source module, a light valve, and a projection lens, wherein the light source module is configured to provide an illumination beam, the light valve is configured to convert the illumination beam to an image beam to enhance the versatility of the projector.

With respect to claim  8, Chen in view of Yuyama discloses the projector according to claim 5, Chen discloses wherein the projection module is configured to rotate about a second axis (see the rotation of the ball 40 in fig.1 and L3) as the rotation axis relative to at least one portion of the outer casing (see 10 in in fig.1), and the second axis is perpendicular to the first axis (see the relationship between the rotation of ball 40 and the rotation around track L2).

With respect to claim  9, Xie in view of Yuyama discloses the projector according to claim 8, wherein the outer casing comprises a main casing (see 10) and a cover (see 30), the main casing (10) has an open end (see the open end covered by 30), the cover rotatably covers the open end (see the operation of 30), the front end surface is located at the cover (see the location of the front end and 30), and the projection module (40) is configured to, together with the cover (30), rotate about the second axis as the rotation axis relative to the main casing (see the operation of L2 which permits rotation about a second axis relative to 10).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (United States Patent Application Publication 2020/0393745) in view of Yuyama (JP 2016145850 A) and Furuhashi (JP 2012037674).
With respect to claim  4, Xie in view of Yuyama discloses the projector according to claim 3, Xie in combination with Yuyama discloses wherein the at least one heat dissipation opening comprises at least one air inlet and at least one air outlet (see 51 and 52 in fig.1) but does not disclose the number of the at least one heat dissipation fan is plural, and the heat dissipation fans correspond to the at least one air inlet and at least one air outlet, respectively.
Furuhashi teaches wherein the at least one heat dissipation opening comprises at least one air inlet and at least one air outlet (see 15 and 16 respectively in fig.1), the number of the at least one heat dissipation fan is plural (see 4a and 4b), and the heat dissipation fans (see 4a and 4b) correspond to the at least one air inlet and at least one air outlet, respectively (see 15 and 16 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Xie in combination with Yuyama with the teaching of Furuhashi so that  the number of the at least one heat dissipation fan is plural, and the heat dissipation fans correspond to the at least one air inlet and at least one air outlet, respectively to facilitate the cooling of the projector.


Allowable Subject Matter
Claims 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim  11, the prior art does not disclose nor render obvious the projector according to claim 1, wherein the projector comprises a bracket, the bracket comprises a connection portion and an extension portion, the connection portion is connected to the outer casing, the extension portion is connected to the connection portion and extends toward the front end surface, and the projection module is installed at the extension portion.

Claims 12-14 are objected to as they depend from an objectionable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882